EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 12, line 1, “claim 11,” has been changed to --claim 10,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to disclose or suggest, “a converter circuit coupled to the input and configured to convert an input AC voltage to a DC voltage; a load output configured to provide output power derived from the DC voltage; a rectifier circuit coupled to the input and having a first output and a second output; a power supply coupled to the first output and the second output of the rectifier circuit to receive power from the rectifier circuit,” in combination with the remaining features of claim 1.
With respect to claim 10, the prior art of record fails to disclose or suggest, “a rectifier circuit coupled to the input and having a first output and a second output; and a first capacitor coupled to the first output of the rectifier circuit and the second output of the rectifier circuit and configured to receive a power surge at the input through the rectifier circuit to protect the device; a second capacitor coupled between the first connection and the second connection; and a counter circuit coupled to the second capacitor and configured to count a number of transients that occur at the input,” in combination with the remaining features of claim 10.
With respect to claim 18, the prior art of record fails to disclose or suggest, “a converter circuit coupled to the input and configured to convert an input AC voltage to a DC voltage; an output configured to provide output power derived from the DC voltage; and means for providing transient voltage protection at the input including a rectifier circuit having an output; and a power supply coupled to the output of the rectifier circuit,” in combination with the remaining features of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838